 



Exhibit 10.14
H&R BLOCK SEVERANCE PLAN
Amended and Restated August 11, 2003
1. Purpose. The H&R Block Severance Plan is a welfare benefit plan established
by HRB Management, Inc., an indirect subsidiary of H&R Block, Inc., for the
benefit of certain subsidiaries of H&R Block, Inc. in order to provide severance
compensation and benefits to certain employees of such subsidiaries whose
employment is involuntarily terminated under the conditions set forth herein.
This document constitutes both the plan document and the summary plan
description required by the Employee Retirement Income Security Act of 1974.
2. Definitions.
(a) “Cause” means one or more of the following grounds of an Employee’s
termination of employment with a Participating Employer:
(i) misconduct that interferes with or prejudices the proper conduct of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company, or which may reasonably result in harm to the reputation of the
Company, the Employee’s Participating Employer, or any other affiliate of the
Company;
(ii) commission of an act of dishonesty or breach of trust resulting or
intending to result in material personal gain or enrichment of the Employee at
the expense of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company;
(iii) commission of an act materially and demonstrably detrimental to the good
will of the Company, the Employee’s Participating Employer, or any other
affiliate of the Company, which act constitutes gross negligence or willful
misconduct by the Employee in the performance of the Employee’s material duties;
(iv) material violations of the policies or procedures of the Employee’s
Participating Employer, including, but not limited to, the H&R Block Code of
Business Ethics & Conduct, except those policies or procedures with respect to
which an exception has been granted under authority exercised or delegated by
the Participating Employer;
(v) disobedience, insubordination or failure to discharge employment duties;
(vi) conviction of, or entrance of a plea of guilty or no contest, to a
misdemeanor (involving an act of moral turpitude) or a felony;
(vii) inability of the Employee, the Company, the Employee’s Participating
Employer, and/or any other affiliate of the Company to participate, in whole or
in part, in any activity subject to governmental regulation as the result of any
action or inaction on the part of the Employee;

1



--------------------------------------------------------------------------------



 



(viii) the Employee’s death or total and permanent disability. The term “total
and permanent disability” will have the meaning ascribed thereto under any
long-term disability plan maintained by the Employee’s Participating Employer;
(ix) any grounds described as a discharge or other similar term on the
Participating Employer’s separation review form or other similar document
stating the reason for the Employee’s termination of employment, including poor
performance; or
(x) any other grounds of termination of employment that the Participating
Employer deems for cause.
Notwithstanding the definition of Cause above, if an Employee’s employment with
a Participating Employer is subject to an employment agreement that contains a
definition of “cause” for purposes of termination of employment, such definition
of “cause” in such employment agreement shall replace the definition of Cause
herein for the purpose of determining whether the Employee has incurred a
Qualifying Termination, but only with respect to such Employee.
(b) “Company” means H&R Block, Inc.
(c) “Employee” means a regular full-time or part-time, active employee of a
Participating Employer whose employment with a Participating Employer is not
subject to an employment contract that contains a provision that includes
severance benefits. This definition expressly excludes employees of a
Participating Employer classified as seasonal, temporary and/or inactive and
employees who are customarily employed by a Participating Employer less than 20
hours per week.
(d) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(e) “Hour, of Service” means each hour for which an individual was entitled to
compensation as a regular full-time or part-time employee from a subsidiary of
the Company.
(f) “Line of Business of the Company” with respect to a Participant means any
line of business of the Participating Employer by which the Participant was
employed as of the Termination Date, as well as any one or more lines of
business of any other subsidiary of the Company by which the Participant was
employed during the two-year period preceding the Termination Date, provided
that, if Participant’s employment was, as of the Termination Date or during the
two-year period immediately prior to the Termination Date, with HRB Management,
Inc. or any successor entity thereto, “Line of Business of the Company” shall
mean any lines of business of the Company and all of its subsidiaries.
(g) “Monthly Salary” means –

2



--------------------------------------------------------------------------------



 



(i) with respect to an Employee paid on a salary basis, the Employee’s current
annual salary divided by 12; and
(ii) with respect to an Employee paid on an hourly basis, the Employee’s current
hourly rate times the number of hours he or she is regularly scheduled to work
per week multiplied by 52 and then divided by 12.
(h) “Participant” means an Employee who has incurred a Qualifying Termination
and has signed a Release that has not been revoked during any revocation period
provided under the Release.
(i) “Participating Employer” means a direct or indirect subsidiary of the
Company (i) listed on Schedule A, attached hereto, which may change from time to
time to reflect new Participating Employers or withdrawing Participating
Employers, and (ii) approved by the Plan Sponsor for participation in the Plan.
(j) “Plan” means the “H&R Block Severance Plan,” as stated herein, and as may be
amended from time to time.
(k) “Plan Administrator” and “Plan Sponsor” means HRB Management, Inc. The
address and telephone number of HRB Management, Inc. is 4400 Main Street, Kansas
City, Missouri 64111, (816) 753-6900. The Employer Identification Number
assigned to HRB Management, Inc. by the Internal Revenue Service is 43-1632589.
(l) “Qualifying Termination” means the involuntary termination of an Employee,
but does not include a termination resulting from:
(i) the elimination of the Employee’s position where the Employee was offered
another position with a subsidiary of the Company at a comparable salary and
benefit level, or where the termination results from a sale of assets or other
corporate acquisition or disposition;
(ii) the redefinition of an Employee’s position to a lower salary rate or grade;
(iii) the termination of an Employee for Cause; or
(iv) the non-renewal of employment contracts.
(m) “Release” means that agreement signed by and between an Employee who is
eligible to participate in the Plan and the Employee’s Participating Employer
under which the Employee releases all known and potential claims against the
Employee’s Participating Employer and all of such employer’s parents,
subsidiaries, and affiliates.
(n) “Release Date” means, with respect to a Release that includes a revocation
period, the date immediately following the expiration date of the revocation
period in the Release that has been fully executed by both parties. “Release
Date” means, with

3



--------------------------------------------------------------------------------



 



respect to a Release that does not include a revocation period, the date the
Release has been fully executed by both parties.
(o) “Severance Period” means the period of time during which a Participant may
receive benefits under this Plan. The Severance Period with respect to a
Participant begins on the Termination Date. A Participant’s Severance Period
will be the shorter of (i) 12 months or (ii) a number of months equal to the
whole number of Years of Service determined under Section 2(q), unless earlier
terminated in accordance with Section 8 of the Plan.
(p) “Termination Date” means the date the Employee severs employment with a
Participating Employer.
(q) “Year of Service” means each period of 12 consecutive months ending on the
Employee’s employment anniversary date during which the Employee had at least
1,000 Hours of Service. In determining a Participant’s Years of Service, the
Participant will be credited with a partial Year of Service for his or her final
period of employment commencing on his or her most recent employment anniversary
date equal to a fraction calculated in accordance with the following formula:
Number of days since most recent employment anniversary date
365
Despite an Employee’s Years of Service calculated in accordance with the above,
an Employee whose pay grade at his or her Participating Employer fits in the
following categories at the time of the Qualifying Termination will be credited
with no less than the specified Minimum Years of Service and no more than the
specified Maximum Years of Service listed in the following table as applicable
to such pay grade:

                  Pay Grade   Minimum Years of Service   Maximum Years of
Service
81-89 and 231-235
    6       18  
65-80, 140-145, 185-190, and 218-230
    3       18  
57-64, 115-135, 175-180, and 210-217
    1       18  
48-56, 100-110, 170, and 200-209
    1       18  

Notwithstanding the above, if an Employee has received credit for Years of
Service under this Plan or under any previous plan, program, or agreement for
the purpose of receiving severance benefits before a Qualifying Termination,
such Years of Service will be disregarded when calculating Years of Service for
such Qualifying Termination under the Plan; provided, however, that if such
severance benefits were terminated prior to completion because the Employee was
rehired by any subsidiary of the Company then the Employee will be re-credited
with full Years of Service for which severance benefits were not paid in full or
in part because of such termination.

4



--------------------------------------------------------------------------------



 



3. Eligibility and Participation.
An Employee who incurs a Qualifying Termination and signs a Release that has not
been revoked during any revocation period under the Release is eligible to
participate in the Plan. An eligible Employee will become a Participant in the
Plan as of the Termination Date.
4. Severance Compensation.
(a) Amount. Subject to Section 8, each Participant will receive during the
Severance Period from the applicable Participating Employer aggregate severance
compensation equal to:
(i) the Participant’s Monthly Salary multiplied by the Participant’s Years of
Service; plus
(ii) one-twelfth of the Participant’s target payout under the Short-Term
Incentive Program of the Participating Employer in effect at the time of his or
her Termination Date multiplied by the Participant’s Years of Service; plus
(iii) an amount to be determined by the Participating Employer at its sole
discretion, which amount may be zero.
(b) Timing of Payments. Except as stated in Section 4(c), and subject to
Section 8,
(i) the sum of any amounts determined under Sections 4(a)(i) and 4(a)(ii) of the
Plan will be paid in semi-monthly or bi-weekly installments (the timing and
amount of each installment as determined by the Participating Employer) during
the Severance Period beginning after the later of the Termination Date or the
Release Date; and
(ii) any amounts determined under Section 4(a)(iii) of the Plan will be paid in
one lump sum within 15 days after the later of the Termination Date or the
Release Date, unless otherwise agreed in writing by the Participating Employer
and Participant or otherwise required by law.
(c) Death. In the event of the Participant’s death prior to receiving all
payments due under this Section 4, any unpaid severance compensation will be
paid (i) in the same manner as are death benefits under the Participant’s basic
life insurance coverage provided by the Participant’s Participating Employer,
and (ii) in accordance with the Participant’s beneficiary designation under such
coverage. If no such coverage exists, or if no beneficiary designation exists
under such coverage as of the date of death of the Participant, the severance
compensation will be paid to the Participant’s estate in one-lump sum.

5



--------------------------------------------------------------------------------



 



     5. Health and Welfare Benefits.
(a) Benefits. In addition to the severance compensation provided pursuant to
Section 4 of the Plan, a Participant may continue to participate in the
following health and welfare benefits provided by his or her Participating
Employer during the Severance Period on the same basis as employees of the
Participating Employer:
(i) medical;
(ii) dental;
(iii) vision;
(iv) employee assistance;
(v) medical expense reimbursement and dependent care expense reimbursement
benefits provided under a cafeteria plan;
(vi) life insurance (basic and supplemental); and
(vii) accidental death and dismemberment insurance (basic and supplemental).
For the purposes of any of the above-described benefits provided under a
Participating Employer’s cafeteria plan, a Qualifying Termination constitutes a
“change in status” or “life event”.
(b) Payment and Expiration. Payment of the Participant’s portion of contribution
or premiums for such selected benefits will be withheld from any severance
compensation payments paid to the Participant under this Plan. The Participating
Employer’s partial subsidization of such coverages will remain in effect until
the earlier of:
(i) the expiration or earlier termination of the Employee’s Severance Period,
after which time the Participant may be eligible to elect to continue coverage
of those benefits listed above that are provided under group health plans in
accordance with his or her rights under Section 4980B of the Internal Revenue
Code; or
(ii) the Participant’s attainment of or eligibility to attain health and welfare
benefits through another employer after which time the Participant may be
eligible to elect to continue coverage of those benefits listed above that are
provided under group health plans in accordance with his or her rights under
Section 4980B of the Internal Revenue Code.

6



--------------------------------------------------------------------------------



 



6. Stock Options.
(a) Accelerated Vesting. Any portion of any outstanding incentive stock options
and nonqualified stock options that would have vested during the 18- month
period following the Termination Date had the Participant remained an employee
with the Participating Employer during such 18-month period will vest as of the
Termination Date. This Section 6(a) applies only to options (i) granted to the
Participant under the Company’s 1993 Long-Term Executive Compensation Plan, or
any successor plan to its 1993 Long-Term Executive Compensation Plan, not less
than 6 months prior to his or her Termination Date and (ii) outstanding at the
close of business on such Termination Date. The determination of accelerated
vesting under this Section 6(a) shall be made as of the Termination Date and
shall be based solely on any time-specific vesting schedule included in the
applicable stock option agreement without regard to any accelerated vesting
provision not related to the Plan in such agreement.
(b) Post-Termination Exercise Period. Subject to the expiration dates and other
terms of the applicable stock option agreements, the Participant may elect to
have the right to exercise any outstanding incentive stock options and
nonqualified stock options granted prior to the Termination Date to the
Participant under the Company’s 1984 Long-Term Executive Compensation Plan, its
1993 Long-Term Executive Compensation Plan, or any successor plan to its 1993
Long-Term Executive Compensation Plan that are vested as of the Termination Date
(or, if later, the Release Date), whether due to the operation of Section 6(a),
above, or otherwise, at any time during the Severance Period and, except in the
event that the Severance Period terminates pursuant to Section 8(a), for a
period up to 3 months after the end of the Severance Period (notwithstanding
Section 8). Any such election shall apply to all outstanding incentive stock
options and nonqualified stock options, will be irrevocable and must be made in
writing and delivered to the Plan Administrator on or before the later of the
Termination Date or Release Date. If the Participant fails to make an election,
the Participant’s right to exercise such options will expire 3 months after the
Termination Date.
(c) Stock Option Agreement Amendment. The operation of Sections 6(a) and 6(b),
above, are subject to the Participant’s execution of an amendment to any
affected stock option agreements, if necessary.
7. Outplacement Services. In addition to the benefits described above, career
transition counseling or outplacement services may be provided upon the
Participant’s Qualifying Termination. Such outplacement service will be provided
at the Participating Employer’s sole discretion. Outplacement services are
designed to assist employees in their search for new employment and to
facilitate a smooth transition between employment with the Participating
Employer and employment with another employer. Any outplacement services
provided under this Plan will be provided by an outplacement service chosen by
the Participating Employer. The Participant is not entitled to any monetary
payment in lieu of outplacement services.

7



--------------------------------------------------------------------------------



 



8. Termination of Benefits. Any right of a Participant to severance compensation
and benefits under the Plan, and all obligations of his or her Participating
Employer to pay any unpaid severance compensation or provide benefits under the
Plan will terminate as of the day:
(a) The Participant has engaged in any conduct described in Sections 8(a)(i),
8(a)(ii), 8(a)(iii) or 8(a)(iv), below, as the same may be limited pursuant to
Section 8(a)(vi).
(i) During the Severance Period, the Participant’s engagement in, ownership of,
or control of any interest in (except as a passive investor in less than one
percent of the outstanding securities of publicly held companies), or acting as
an officer, director or employee of, or consultant, advisor or lender to, any
firm, corporation, partnership, limited liability company, institution,
business, government agency, or entity that engages in any line of business that
is competitive with any Line of Business of the Company, provided that this
Section 8(a)(i) shall not apply to the Participant if the Participant’s primary
place of employment by a subsidiary of the Company as of the Termination Date is
in either the State of California or the State of North Dakota.
(ii) During the Severance Period, the Participant employs or solicits for
employment by any employer other than a subsidiary of the Company any employee
of any subsidiary of the Company, or recommends any such employee for employment
to any employer (other than a subsidiary of the Company) at which the
Participant is or intends to be (A) employed, (B) a member of the Board of
Directors, (C) a partner, or (D) providing consulting services.
(iii) During the Severance Period, the Participant directly or indirectly
solicits or enters into any arrangement with any person or entity which is, at
the time of the solicitation, a significant customer ,of a subsidiary of the
Company for the purpose of engaging in any business transaction of the nature
performed by such subsidiary, or contemplated to be performed by such
subsidiary, for such customer, provided that this Section 8(a)(iii) shall only
apply to customers for whom the Participant personally provided services while
employed by a subsidiary of the Company or customers about whom or which the
Participant acquired material information while employed by a subsidiary of the
Company.
(iv) During the Severance Period, the Participant misappropriates or improperly
uses or discloses confidential information of the Company and/or its
subsidiaries.
(v) If the Participant engaged in any of the conduct described in Sections
8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv) during or after Participant’s term of
employment with a Participating Employer, but prior to the

8



--------------------------------------------------------------------------------



 



commencement of the Severance Period, and such engagement becomes known to the
Participating Employer during the Severance Period, such conduct shall be
deemed, for purposes of Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv) to
have occurred during the Severance Period.
(vi) If the Participant is a party to an employment contract with a
Participating Employer that contains a covenant or covenants relating to the
Participant’s engagement in conduct that is the same as or substantially similar
to the conduct described in any of Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or
8(a)(iv), and any specific conduct regulated in such covenant or covenants in
such employment contract is more limited in scope geographically or otherwise
than the corresponding specific conduct described in any of such
Sections 8(a)(i), 8(a)(ii), 8(a)(iii) or 8(a)(iv), then the corresponding
specific conduct addressed in the applicable Section 8(a)(i), 8(a)(ii),
8(a)(iii) or 8(a)(iv) shall be limited to the same extent as such conduct is
limited in the employment contract and the Participating Employer’s rights and
remedy with respect to such conduct under this Section 8 shall apply only to
such conduct as so limited.
(b) The Participant is rehired by or her Participating Employer or hired by any
other subsidiary of the Company in any position other than a position classified
as seasonal by such employer.
9. Amendment and Termination. The Plan Sponsor reserves the right to amend the
Plan or to terminate the Plan and all benefits hereunder in their entirety at
any time.
10. Administration of Plan. The Plan Administrator has the power and discretion
to construe the provisions of the Plan and to determine all questions relating
to the eligibility of employees of Participating Employers to become
Participants in the Plan, and the amount of benefits to which any Participant
may be entitled thereunder in accordance with the Plan. Not in limitation, but
in amplification of the foregoing and of the authority conferred upon the Plan
Administrator, the Plan Sponsor specifically intends that the Plan Administrator
have the greatest permissible discretion to construe the terms of the Plan and
to determine all questions concerning eligibility, participation and benefits.
Any such decision made by the Plan Administrator will be binding on all
Employees, Participants, and beneficiaries, and is intended to be subject to the
most deferential standard of judicial review. Such standard of review is not to
be affected by any real or alleged conflict of interest on the part of the Plan
Administrator. The decision of the Plan Administrator upon all matters within
the scope of its authority will be final and binding.
11. Claims Procedures.
(a) Filing a Claim for Benefits. Participants are not required to submit claim
forms to initiate payment of benefits under this Plan. To make a claim for
benefits, individuals other than Participants who believe they are entitled to
receive benefits under this Plan and Participants who believe they have been
denied certain benefits under the Plan must write to the Plan Administrator.
These individuals and such

9



--------------------------------------------------------------------------------



 



Participants are hereinafter referred to in this Section 11 as “Claimants.”
Claimants must notify the Plan Administrator if they will be represented by a
duly authorized representative with respect to a claim under the Plan.
(b) Initial Review of Claims. The Plan Administrator will evaluate a claim for
benefits under the Plan. The Plan Administrator may solicit additional
information from the Claimant if necessary to evaluate the claim. If the Plan
Administrator denies all or any portion of the claim, the Claimant will receive,
within 90 days after the receipt of the written claim, a written notice setting
forth:
(i) the specific reason for the denial;
(ii) specific references to pertinent Plan provisions on which the Plan
Administrator based its denial;
(iii) a description of any additional material and information needed for the
Claimant to perfect his or her claim and an explanation of why the material or
information is needed; and
(iv) that any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Plan Administrator within 60 days after receipt of the
notice of denial of benefits. The notice must advise the Claimant that his or
her failure to appeal the action to the Plan Administrator in writing within the
60-day period will render the Plan Administrator’s determination final, binding
and conclusive. The notice must further advise the Claimant of his or her right
to bring a civil action under Section 502(a) of ERISA following the exhaustion
of the claims procedures described herein.
(c) Appeal of Denied Claim and Final Decision. If the Claimant should appeal to
the Plan Administrator, the Claimant, or his or her duly authorized
representative, must submit, in writing, whatever issues and comments the
Claimant or his or her duly authorized representative feels are pertinent. The
Claimant, or his or her duly authorized representative, may review and request
pertinent Plan documents. The Plan Administrator will reexamine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Plan Administrator will
advise the Claimant in writing of its decision within 60 days of the Claimant’s
written request for review, unless special circumstances (such as a hearing)
require an extension of time, in which case the Plan Administrator will make a
decision as soon as possible, but no later than 120 days after its receipt of a
request for review.
12. Plan Financing. The benefits to be provided under the Plan will be paid by
the applicable Participating Employer, as incurred, out of the general assets of
such Participating Employer.
13. General Information. The Plan’s records are maintained on a calendar year
basis. The Plan Number is 509. The Plan is self-administered and is considered a
severance plan.

10



--------------------------------------------------------------------------------



 



14. Governing Law. The Plan is established in the State of Missouri. To the
extent federal law does not apply, any questions arising under the Plan will be
determined under the laws of the State of Missouri.
15. Enforceability; Severability. If a court of competent jurisdiction
determines that any provision of the Plan is not enforceable, then such
provision shall be enforceable to the maximum extent possible under applicable
law, as determined by such court. The invalidity or unenforceability of any
provision of the Plan, as determined by a court of competent jurisdiction, will
not affect the validity or enforceability of any other provision of the Plan and
all other provisions will remain in full force and effect.
16. Withholding of Taxes. The applicable Participating Employer may withhold
from any benefit payable under the Plan all federal, state, city or other taxes
as may be required pursuant to any law, governmental regulation or ruling. The
Participant shall pay upon demand by the Company or the Participating Employer
any taxes required to be withheld or collected by the Company or the
Participating Employer upon the exercise by the Participant of a nonqualified
stock option granted under the Company’s 1984 Long-Term Executive Compensation
Plan or its 1993 Long-Term Executive Compensation Plan. If the Participant fails
to pay any such taxes associated with such exercise upon demand, the
Participating Employer shall have the right, but not the obligation, to offset
such taxes against any unpaid severance compensation under this Plan.
17. Not an Employment Agreement. Nothing in the Plan gives an Employee any
rights (or imposes any obligations) to continued employment by his or her
Participating Employer or other subsidiary of the Company, nor does it give such
Participating Employer any rights (or impose any obligations) for the continued
performance of duties by the Employee for the Participating Employer or any
other subsidiary of the Company.
18. No Assignment. The Employee’s right to receive payments of severance
compensation and benefits under the Plan are not assignable or transferable,
whether by pledge, creation of a security interest, or otherwise. In the event
of any attempted assignment or transfer contrary to this Section 18, the
applicable Participating Employer will have no liability to pay any amount so
attempted to be assigned or transferred.
19. Service of Process. The Secretary of the Plan Administrator is designated as
agent for service of legal process. Service of legal process may be made upon
the Secretary of the Plan Administrator at:
HRB Management, Inc.
Attn: Secretary
4400 Main Street
Kansas City, Missouri 64111
     20. Statement of ERISA Rights. As a participant in the Plan, you are
entitled to certain rights and protections under ERISA, which provides that all
Plan Participants are entitled to:
(a) examine without charge, at the Plan Administrator’s office, all documents
governing the Plan and a copy of the latest annual report (Form 5500 Series)
filed by

11



--------------------------------------------------------------------------------



 



the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;
(b) obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, copies of the latest annual report
(Form 5500 Series) and an updated summary plan description. The Plan
Administrator may make a reasonable charge for the copies; and
(c) receive a summary of the Plan’s annual financial report if required to be
filed for the year. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report if an annual report is
required to be filed for the year.
     In addition to creating rights for Plan Participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your Participating Employer or any other
person, may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a welfare benefit or exercising your rights under ERISA.
     If your claim for a welfare benefit is denied or ignored, in whole or in
part, you have the right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
     Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials to you and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U. S. Department of Labor, or you may
file suit in a Federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.
     If you have any questions about the Plan, you should contact the Plan
Administrator. If you have questions about this statement or about your rights
under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Pension and Welfare
Benefits Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Pension and
Welfare Benefits Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Pension and Welfare Benefits Administration.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, HRB Management, Inc. adopts this Severance Plan, as
amended and restated, effective this 11th day of August, 2003.

            HRB MANAGEMENT, INC.
      /s/ Mark A. Ernst       Mark A. Ernst      President and Chief Executive
Officer     

13



--------------------------------------------------------------------------------



 



Schedule A
Participating Employers
Block Financial Corporation
Financial Marketing Services, Inc.
Franchise Partner, Inc.
H&R Block Investments, Inc.
H&R Block Services, Inc. and its U.S.-based direct and indirect subsidiaries
HRB Business Services, Inc.
H&R Block Small Business Resources, Inc.
HRB Management, Inc.
HRB Retail Services, Inc.
OLDE Financial Corporation and its U.S.-based direct and indirect subsidiaries,
which subsidiaries include H&R Block Financial Advisors, Inc.

14